Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses in combination with the other limitations of the claim wherein the optical fingerprint capture apparatus at a predetermined output time point that is later than a start of the sample mode and that is earlier than an 20end of the sample mode, outputting an interrupt request to cause the host to start reading the pieces of pixel data from the data buffer. US 2020/0167542 discloses a typical optical imaging fingerprint sensor in which a light source is used with an imaging sensor to capture images of a fingerprint (see paragraph 0023). US 5,239,393 discloses an image reading apparatus with a buffer for reading pixels wherein a reading interruption command is given to the reading apparatus to stop the traveling scanning of an exposure scanning mechanism until the buffer becomes empty (col. 4 lines 33-43). However this is not for optical fingerprint sensing and there is no motivation to combine this with an optical fingerprint sensor in order to obtain the limitation as addressed above. Thus claim 1 and its dependent claims 2-7 are allowable. Claim 8 has similar limitations to claim 1 thus is allowable for the same reasons given for claim 1. Claims 9-14 are allowable at least due to their dependence on the allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN B STREGE/Primary Examiner, Art Unit 2669